Citation Nr: 1111665	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1970.

This appeal to the Board of Veterans Appeals (Board) originally arose from a July 1999 rating action that denied service connection for Reiter's syndrome on the grounds that new and material evidence to reopen the claim had not been received.  

In August 2000, the Veteran at the RO testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in Washington, D.C.

By decision of January 2001, the Board reopened the claim for service connection for Reiter's syndrome on the basis of new and material evidence, and remanded the underlying claim for service connection to the RO for further development of the evidence, due process development, and readjudication on the basis of a de novo review of the entire evidence of record.

In April 2002, the Veteran testified at a hearing before a hearing officer at the RO. In November 2002, the Veteran at the RO testified at a Board videoconference hearing before the undersigned VLJ in Washington, D.C.

By decision of June 2003, the Board remanded this case to the RO for further development of the evidence and for due process development.

In March 2004, the Veteran at the RO testified at another Board videoconference hearing before the undersigned VLJ in Washington, D.C.

By decision of June 2004, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of April 2005, the Board denied service connection for Reiter's syndrome.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By May 2007 Order, the Court vacated that portion of the Board's April 2005 decision that denied service connection for Reiter's syndrome, and remanded the matter to the Board for compliance with the instructions contained in a May 2007 Joint Motion for Partial Remand to the Board of the Appellant and the VA Secretary.

By decision of August 2007, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of January 2010, the Board denied service connection for Reiter's syndrome.  The Veteran appealed the denial to the Court.  By August 2010 Order, the Court vacated the Board's January 2010 decision and remanded the matter to the Board for compliance with the instructions contained in an August 2010 Joint Motion for Remand of the Appellant and the VA Secretary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Reiter's syndrome was not shown present in service, and the competent and most persuasive medical evidence establishes that it has not been objectively demonstrated post service.


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

July 2004 and August 2007 post-rating RO letters informed the Veteran and his then-representative of the VA's responsibilities to notify and assist him in his claim, and notified him of what was needed to establish entitlement to service connection.  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2004 and 2007 RO letters provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them, and specified what evidence the VA had received, what evidence the VA was responsible for obtaining, to include Federal records, and what evidence the VA would make reasonable efforts to obtain.  The Board thus finds that the 2004 and 2007 RO letters satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the VCAA's notice requirements were not, nor could they have been, furnished to the Veteran before the July 1999 rating action on appeal, inasmuch as the VCAA was not enacted until November 2000.  However, the Board finds that, in this appeal, the delay in issuing the full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the Veteran because it did not affect the essential fairness of the adjudication, in that his claim was fully developed and readjudicated after notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  As indicated above, the Veteran has been notified of what was needed to substantiate his claim, and afforded numerous opportunities to present information and/or evidence in support thereof.  As a result of RO development and the Board remands, comprehensive documentation, identified below, has been associated with the claims folder and considered in connection with the veteran's appeal.  After the 2004 and 2007 RO notice letters, the RO gave the Veteran further opportunities to furnish information and/or evidence pertinent to the claim before it readjudicated it on the basis of all the evidence of record, as reflected in the December 2004 Supplemental Statement of the Case) (SSOC), the July 2006 rating action, and the October 2009 SSOC.   
   
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Board finds that the appellant was notified of the degree of disability and the effective date information in the August 2007 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining available service medical and administrative and post-service VA and private medical records up to 2009.  The Veteran was most recently afforded a comprehensive VA examination in July 2009.  Transcripts of the veteran's RO and Board hearing testimony have been associated with the claims folder and considered in adjudicating this claim. Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In June 2007, the veteran's then-representative stated that the appellant had no additional evidence to submit in connection with his claim.  In August 2007, the Veteran stated that he had no additional information or evidence to submit in connection with his claim.  In December 2010, the veteran's attorney stated that the Veteran had no additional evidence or argument to submit in connection with his claim.  

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Although the Social Security Administration (SSA) awarded the Veteran disability benefits from February 1990, the RO's attempts to secure copies of the award letter and medical records underlying that determination were unsuccessful; in May 2006, the SSA stated that the veteran's SSA folder had been destroyed.  A June 2006 RO Memorandum indicated that all procedures to obtain the veteran's SSA records had been correctly followed, that all efforts to obtain them had been exhausted, and that further attempts would be futile.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.         38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from Reiter's syndrome that either had its onset in service or is a result of his military service.  He asserts that he was fitted with special shoes and treated for venereal disease in service, and that this was the etiology of his current Reiter's syndrome that was first diagnosed post service in 1975.  He gave testimony to that effect at several RO and Board hearings.

In this case, the service medical records are negative for findings or diagnoses of Reiter's syndrome or treatment for venereal disease.  On September 1970 separation examination, the Veteran specifically denied a history of venereal disease.  

The first manifestation of findings suggestive of Reiter's syndrome were those noted in VA hospital records from January to March 1975, over 4 years following separation from service.  However, those records were equivocal with respect to the existence of Reiter's syndrome, and certainly not diagnostic thereof.  A VA physician in the rheumatology clinic noted that such diagnosis was unclear, and that 3 possibilities were Reiter's syndrome, gonococcal arthritis, and gout.  Laboratory tests suggested an inflammatory rather than infectious etiology of left wrist arthritis.  Gout was favored by the sudden onset and excruciating history of the arthritis, as well as by a strong family history.  However, against this diagnosis was the absence of hyperuricemia, and the asymptomatic character of left knee effusion.  Somewhat supporting the diagnosis of gonococcal arthritis was the fact that the left wrist swelling seemed to have been associated with a tendinitis; the residual of the inflammatory condition remained.  The migratory nature of that arthritis was also suggestive.  Against the diagnosis was the veteran's recent and seemingly adequate treatment course with erythromycin, as well as the asymptomatic left knee effusion.  The possibility of some resistance of gonococcus to erythromycin was an attractive one.  In support of the diagnosis of Reiter's syndrome was the veteran's age, his history of previous sexual activity, and the particular nature of his disease.  The presence of what may have been a mild urethritis also supported this view.  Against the diagnosis, however, was the lack of conjunctivitis, balanitis, or oral mucosal lesions.  Additional testing of the veteran's left knee fluid was recommended, as well as efforts for reculture, serum and joint fluid complement, and careful research under compensated red polarized microscopy for urate crystals.  If crystals were not found, then the best course might be a 2-week period of retreatment, perhaps with tetracycline, which would be indicated if this was Reiter's syndrome.  It might also be wise for the possibility of recurrent and partly erythromycin-resistant gonorrhea.          

Although those 1975 VA records contain the veteran's history of treatment for venereal disease in service, the Board notes that that history is not documented by any service medical record, and thus does not constitute competent evidence that the alleged inservice event actually occurred.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by him, does not constitute competent medical evidence, and a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).

April 1979 VA medical records noted a history of a diagnosis of Reiter's syndrome approximately 4 years ago, and January 1990 VA medical records noted a history of Reiter's syndrome since 1974.  

After September 2001 VA examination during which the physician reviewed the claims folder and the veteran's medical chart, he stated that he could find no clear documentation that the Veteran had a culture-proven venereal disease.  As fluid from the veteran's swollen knees was positive for uric acid crystals suggesting a diagnosis of gout, the doctor opined that the veteran's joint symptoms had been secondary to gouty arthritis all along, rather than true Reiter's syndrome.  In a December 2001 addendum to the examination report, the physician opined that gout was not related to a venereal disease, and that gout and gouty arthritis would not likely be etiologically related to any inservice treatment of the Veteran for venereal disease.

After September 2004 VA examination during which the physician reviewed the claims folder and past medical history of a possible diagnosis of Reiter's syndrome, the diagnosis was gouty arthritis.  The doctor opined that there was insufficient clinical evidence to support a diagnosis of Reiter's syndrome, and that there was no clinical evidence to support that either Reiter's syndrome or gouty arthritis was related to the veteran's military service, inasmuch as there did not appear to be any evidence of an arthritic condition after a review of the service medical records, and it appeared that the diagnosis of gouty arthritis occurred more than a year after separation from service.     
  
October 2004 VA medical records indicate that testing was negative for HLA-B27, a strong indicator of the presence of Reiter's syndrome.

In July 2009, a VA physician reviewed the claims folder including the service and post-service VA and private medical records and the veteran's history, which indicated that Reiter's syndrome was first apparently diagnosed approximately 4 years after separation from service.  After current examination of the Veteran, the doctor noted that there was no documentation of symptoms that would suggest the onset of Reiter's syndrome during the veteran's military service.  He opined that there was less than a 50/50 probability that the Veteran had Reiter's syndrome, noting that laboratory testing had been negative for HLA-B27, which test was often positive in patients who had reactive arthritis, and that medical records did not document evidence of active Reiter's syndrome (reactive arthritis).  A rheumatology consultation also documented no signs of joint inflammation or destruction, and no stigmata such as enthesitis/arthritis to suggest active Reiter's syndrome or chronic reactive arthritis.  The physician also opined that the Veteran currently had other conditions, osteoarthritis and gout, that were likely the source of his joint pain.      

The aforementioned evidence reveals no evidence of Reiter's syndrome in military service, initial suggestions of that disability beginning some 4 or 5 years post service that were not diagnostic thereof, and most persuasive medical evidence that Reiter's syndrome has not been objectively demonstrated in the post-service years.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the most persuasive medical evidence shows no certain existence of Reiter's syndrome in the post-service years for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent and most persuasive medical evidence in September 2001, September and October 2004, and July 2009 does not indicate the post-service existence of Reiter's syndrome, the Board finds that service connection therefor is not warranted.   

In reaching the conclusion that the most persuasive evidence is against the claim for service connection for Reiter's syndrome, the Board accords particular probative value to the July 2009 VA physician's findings that there was less than a 50/50 probability that the veteran had Reiter's syndrome.  That opinion was arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records and the veteran's actual medical history, and current examination of the Veteran and consideration of laboratory testing that had been negative for evidence of reactive arthritis, medical records that did not document evidence of active Reiter's syndrome, and a rheumatology consultation that documented no signs of joint inflammation or destruction or stigmata such as enthesitis/arthritis to suggest active Reiter's syndrome or chronic reactive arthritis.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the July 2009 VA doctor's findings, observations, and conclusions, together with the September 2001 and September and October 2004 VA medical reports that convincingly ruled-out the post-service existence of Reiter's syndrome to be dispositive of the question of service connection therefor, and that these most persuasive, expert medical observations and opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In reaching this determination, the Board has also considered a September 1998 VA examination report by a nurse-practitioner that contains a "diagnosis" of Reiter's syndrome that was noted to have been first found in 1975.  In McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007), the Court held that the requirement that there be a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  However, appellate review of the report of that 1998 examination discloses that that "diagnosis" was not a credible diagnostic conclusion showing the existence of that disability in 1998 that was arrived at by proper medical procedure.  Rather, it appears that the "diagnosis" of Reiter's syndrome was merely carried forward from the nurse-practitioner's review of the veteran's past medical history that was suggestive of that disease, and the examination report indicated that no diagnostic or clinical tests had been ordered in 1998.  As noted above, 1975 VA medical records showed findings suggestive of Reiter's syndrome, but were equivocal with respect to the actual existence of that disability, and certainly not diagnostic thereof, and a VA physician specifically noted in 1975 that such diagnosis was unclear.  Thus, the Board finds that the September 2001, September and October 2004, and July 2009 VA physicians' medical reports outweigh the September 1998 VA nurse-practitioner's "diagnosis" of Reiter's syndrome, which is of little probative value.    

The Board has also considered the medical records of R. H., M.D., and F. L., M.D., from 1984 to 2007 that contain notations of treatment of the Veteran for various symptoms including many reportedly attributable to Reiter's syndrome.  In June 2007, Dr. F. L. noted the veteran's history of inservice treatment for venereal disease and opined that that seemed to be the plausible explanation for his Reiter's syndrome symptoms.  However, the Board notes that that opinion linking current Reiter's syndrome to venereal disease in military service is solely based on the veteran's history of such disease in service; thus, that inaccurate history is not a reliable indicator of the actual etiology of any such disease.  The VA is not required to accept medical opinions that are based upon an appellant's recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In this case, Dr. F. L. apparently reached her June 2007 opinion after relying merely on the inaccurate medical history related by the Veteran, and there is no indication of what, if any, records she reviewed in arriving thereat.  There is no evidence that she ever reviewed the claims folder with the service medical records, which are negative for findings or diagnoses of any treatment for venereal disease, or the extensive post-service medical evidence, including the September 2001 VA examination report wherein the physician stated that he could find no clear documentation that the Veteran had a culture-proven venereal disease, and the September 2001 and September and October 2004 VA medical reports that convincingly ruled-out the post-service existence of Reiter's syndrome.  Thus, the Board finds that the June 2007 private medical report does not provide persuasive support for the veteran's claim that he suffers from Reiter's syndrome that is related to any incident of his military service, including claimed venereal disease.

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions and testimony; however, such do not provide a basis for allowance of the claim.  The Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  In this regard, the Board has also considered the statement received in June 1998 from a service comrade who attested to his personal knowledge of the veteran's inservice medical treatment for venereal disease.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, laymen such as the Veteran and his service comrade, without the appropriate medical training or expertise, are not competent to render persuasive opinions on medical matters such as whether he meets the diagnostic criteria for Reiter's syndrome.  In any event, the Board notes that a VA physician in September and December 2001 found no clear documentation that the Veteran had a culture-proven venereal disease, and opined that gout was not related to a venereal disease, and that gout and gouty arthritis would not likely be etiologically related to any inservice treatment of the Veteran for venereal disease.  Moreover, persuasive September 2001, September and October 2004, and July 2009 VA medical reports convincingly ruled-out the post-service existence of Reiter's syndrome.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the assertions of the Veteran and his service comrade in this regard have no probative value.

In addition, the Board finds that the veteran's inconsistent statements regarding the existence and military service etiology of claimed Reiter's syndrome and venereal disease are not credible.  As noted above, the service medical records document no Reiter's syndrome or treatment for venereal disease, and the Veteran specifically denied a history of venereal disease on September 1970 separation examination.  Moreover, the Veteran claimed no residuals of venereal disease in his original April 1991 claim for VA disability compensation.  On May 1991 VA examination, the examiner noted past treatment for gonorrhea, but there was no history relating this to military service, and the examiner noted that this had been treated and that there were no sequelae.  In an August 1992 statement, the Veteran denied that he had ever been asked whether or not he had venereal disease at the time of separation from service, but this is contradicted by the service medical records which specifically document the veteran's denial of such disease in a report of medical history that he completed in September 1970 in connection with his separation examination.  Although the Veteran has testified at numerous hearings that he was treated in service for venereal disease, and in June 1998 a service comrade attested to his personal knowledge of the veteran's inservice medical treatment for venereal disease, the Board finds the veteran's contemporaneous September 1970 denial of inservice treatment for venereal disease at the time of separation from service to be of greater probative value than post-service history, assertions, testimony, and a service comrade affidavit procured and submitted in support of the veteran's claim for monetary benefits.  

Given the abovementioned persuasive September 2001, September and October 2004, and July 2009 VA medical opinion evidence that convincingly ruled-out the post-service existence of Reiter's syndrome, the appellant's claims history, and the appellant's contradictory history with respect to his reported venereal disease, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that he has Reiter's syndrome that is related to inservice venereal disease.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for Reiter's syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Reiter's syndrome is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


